Tom Glaze, Justice, dissenting. I dissent, and would deny Pamela Webb’s motion to dismiss her request for writ of prohibition on speedy-trial grounds. I do so for most of the same reasons set forth in our companion case of Gwin v. State, 340 Ark. 302, 9 S.W.3d 501 (2000), where this court denied Gwin’s identical request for dismissal. Pamela Webb was James Gwin’s girlfriend. After law enforcement authorities searched Gwin’s house and found drugs and drug paraphernalia, they arrested both Gwin and Webb. Gwin and Webb retained the same counsel, Darrell Blount, to represent them at separate trials. Consolidated pretrial hearings were set where Blount appeared, representing both Gwin and Webb. As pointed out in our Gwin decision, the trial court looked to Blount and asked, “Mr. Blount, do you have the matter of Webb and Gwin...?” Blount responded, “Yes, Your Honor. There’s going to be a fairly lengthy pretrial.” At an earlier hearing, the prosecutor appeared with Blount where they announced, “There’s a joint motion to continue this matter for pretrial..., and we anticipate the pretrial hearing to be approximately four to five hours.” In sum, the prosecutor and Mr. Blount made pretrial appearances where they had requested continuances, but failed to obtain sufficient time to resolve all preliminary motions. Both Webb and Gwin had filed identical discovery motions, and Webb, Gwin, and the prosecutor jointly sought additional time which proved to be inadequate to present and resolve their pretrial matters. Under Ark. R. Crim. P. 28.3 (1999), those periods of delay or continuance requests were excludable. As a consequence, after deducting the periods of continuance, both Webb’s and Gwin’s trials were set well within Arkansas’s speedy-trial time of twelve months. Here, while Blount sought discovery motions for Webb and Gwin, seeking pretrial information for which continuances were obtained, the majority posits such continuances should not be charged against Webb because she never filed a motion to suppress evidence like Gwin did. The majority court’s reasoning escapes me. First, there is nothing in the record that it was the delay resulting from Gwin’s motion to suppress that spurred the prosecutor and Blount to ask for continuances. Second, even if Gwin’s suppression motion, alone, caused a period of delay, Blount knew both of his clients would benefit from the suppression motion if Blount succeeded on his motion.1 After all, Webb’s and Gwin’s charges arose from the same events and cache of drugs. Gwin was owner of the house, so it was he who had the standing to file the suppression motion. Nonetheless, Blount was well aware that Webb would benefit if Gwin prevailed on his suppression motion, and it would enure to Webb’s benefit to join Gwin in any continuances needed to present evidence in support of the motion. Webb’s and Gwin’s pretrial records are identical except for the suppression motion filed on Gwin’s behalf. Blount appeared at each pretrial motion hearing representing both Gwin and Webb. As hard as I try, I simply fail to understand how this court can hold Gwin’s speedy-trial right was not violated, but Webb’s was. As in Gwin, it only makes sense to conclude Webb’s right for speedy trial was not violated. Corbin, J., joins this dissent.   The majority opinion cites the case of Smith v. State, 308 Ark. 603, 826 S.W.2d 256 (1992), for the proposition that an appellant cannot benefit from objections made on behalf of another defendant. The Smith case is simply inapplicable. Here, as already stated, the record shows Gwin’s and Webb’s attorney, Blount, appeared for both defendants at the same pretrial hearings, where they joined in requests for continuances.